Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 1 of 45




           EXHIBIT 21
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 2 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 3 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 4 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 5 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 6 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 7 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 8 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 9 of 45




           EXHIBIT 22
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 10 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 11 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 12 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 13 of 45




           EXHIBIT 23
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 14 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 15 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 16 of 45




           EXHIBIT 24
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 17 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 18 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 19 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 20 of 45




           EXHIBIT 25
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 21 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 22 of 45




           EXHIBIT 26
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 23 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 24 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 25 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 26 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 27 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 28 of 45




           EXHIBIT 27
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 29 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 30 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 31 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 32 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 33 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 34 of 45




           EXHIBIT 28
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 35 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 36 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 37 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 38 of 45




           EXHIBIT 29
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 39 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 40 of 45
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 41 of 45




           EXHIBIT 30
Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 42 of 45
                                                                                                                                    Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 43 of 45
11/28/2017                                                                                                                                                           Ecuador Judgment Enforcement Action — Timeline
                                                                                                                                                                                            **PRIVLEDGED & CONFIDENTIAL**
                  Frente de Defensa de la Amazonía
                  Amazon Defense Coalition
                  Donziger & Associates

                  Readers of this memorandum are familiar with the history and context of the Aguinda case and the judgment enforcement action in Canada (the “Yaiguaje” action). The following timeline details for convenience the most significant filing and decisional events
                  of the Yaiguaje case and provides the plaintiffs legal team’s current estimate of timing of future events based on currently available information and applying a cautiously optimistic framework analysis.




                                                                                                                                                                                                                                                                                                               A full Appeals Court
                                                                                                                              Ontario Court of                                                                              Judge Hainey of the                                                                panel lifts the cost
                                                                                                                              Appeal unanimously                                                                            Superior Court                                                                     order and rejects
                                                                                                                              reverses Judge Brown's                                                                        dismisses Chevron                                                                  Chevron's attempt to
                                                                                                                              decision.                                     Canada Supreme                                  Canada on corporate                                                                leverage the RICO
     LEGAL                                                                                                                    Court rules: “After all                       Court                                           separateness                                                                       findings into Canada.
                                                                                                        Judge Brown of        these years, the                              unanimously               Superior Court        grounds, allows                                                                    Court rules: The
                                   Trial in Ecuador                                                     the Ontario           Ecuadorian plaintiffs                         affirms Court of          holds a three-day     action to proceed                                                                  enforcement case is
                                                                                                                                                                                                                            against Chevron
                                                                                                        Superior Court        deserve to have                               Appeal decision           hearing on                                                                                               paradigmatic “public
                                                                                                                                                                                                                            Corp. Court rules: A
                                2/1/2011 Chevron                                                        dismisses action      recognition and                               that Judge Brown          corporate                                                                                                interest litigation”
                                                                                                                                                                                                                            corporation is not an
             US phase           tries to preempt                                                        on grounds that       enforcement of the                            was wrong and             separateness                                                                                             and “reality makes it    Court of Appeal       Per AL on 11/29/17:
                                                                                                                                                                                                                            “asset” subject to
             jurisdictional     enforcement with                                                        recognition would Ecuadorian judgment                               Chevron must              arguments, i.e.                                                                                          difficult to accept      will hear
                                                                                                                                                                                                                            seizure under the
             battle.            RICO claim.       Ecuador appellate                                     be futile in light of heard in an                                   stand trial. Action       whether to            Execution Act. In                                                                  that the motion for      argument of           April decision by Sept 1,
                                                  court certifies the             Recognition and       alleged corporate appropriate                     Chevron appeal of returns to the            dismiss Chevron       fact, a corporation is                       To try block the   One judge on the   security for costs was   Hainey’s extreme      '18
             Chevron insists on 2/14/11 $9.5B     environmental                   enforcement           separateness          jurisdiction. At this       Judge Brown       Superior Court            Canada from the       “is not an asset of                          case, Chevron      Court of Appeal    anything more than       interpretation of                                Oct - case in front of
             trial in Ecuador   judgement         judgment for                    action filed in the   between Chevron juncture, Ontario is              decision goes to  and randomly              action and only       any other person       Ecuadorians           seeks an order     grants Chevron’s   a measure intended       limited corporate     Chevron (losing side) file Supreme Court
             and accepts        awarded in        international                   Ontario Superior      Corp. and Chevron that jurisdiction.”             Canada Supreme assigned to                  proceed against       including its own      appeal Hainey         imposing $1M in    request for cost   to bring an end to       liability under the   appeal end of Oct '18 6-7 Dec/Jan '20 - decision by
             jurisdiction.      Ecuadorian court. enforcement.                    Court in Toronto.     Canada.                                           Court.            different judge.          Chevron Corp.         parent.”               decision.             costs.             order.             the litigation.”         Execution Act.        month process              Supreme Court
     DATES         1993-2002         2003-2011           Mar-12                         May-12                May-13                    Dec-13                   2014              Sep-15                    Sep-16                Jan-17                Mar-17                 Jun-17             Sep-17               Oct-17                  Apr-18               Sep-Dec-18                      2019



                      $7M                                                    $23M                                                                             $6.5M                                                                                                   $1.5M                                                             $500K-$1M bridge                                  Strategic capital partners
   FUNDERS
                     Fund I                                                  Fund II                                                                          Fund III                                                                                               Fund IV                                                              *in process*                                             Fund V




             US                    Ecuador                Canada

             -Steven Donziger      -FDA                   -Alan Lenczner & team
     TEAM
             -Aaron Marr Page      -Carmen Tartuche       -Peter Grant & team
             -Karen Hinton         -Jamie Vargas          -Phil Fontaine, AFN
             -Eva Golinger         -Marlin Vargas         -Edward John, AFN
             -Ben Barnes           -Juan Aulestia         -Wilton Littlechild, AFN
             -Simon Billiness      -Luis Yanza            -Prof. Kathleen Mahoney
             -Amazon Watch         -Patricio Salazar      - Rex Wyler, Greenpeace co-founder
             -CRS Media            -Augustin Salazar
                   Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 44 of 45
**PRIVILEGED & CONFIDENTIAL**
Ecuador Case Management - 12 MONTH EXPENSE PROJECTION
DECEMBER 2017
                                                                  Projected                 Projected
prepared by                                                       Budget 2018               Budget 2018
                                                                  Monthly                   Annual

EXPENSES


Legal Fees
              Steven Donziger                                     $   25,000                $   300,000
              Aaron Marr Page                                     $    5,625                $    67,500
              Full time attorney                                  $   10,000                $   120,000
              Peter Grant                                         $    8,333                $   100,000
              John Phillips                                       $        -                $         -
              Legal contingency                                   $    4,000                $    48,000
                                                                                $ 52,958                  $   635,500

PR costs
              Cristina Munoz - Ecuador                            $      500                $ 6,000
              Press releases                                      $    2,000                $ 24,000
              Website mgt                                         $      500                $ 6,000
              Media coverage                                      $      850                $ 10,200
                                                                                $   3,850                 $    46,200
Stipend Payments
           Simon Billiness - shareholder support/resolutions      $      850                $    10,200
           Streamline - administrative/accounting                 $    2,000                $    24,000
           Juan Aulestia - Ecuador management                     $    1,000                $    12,000
           Luis Yanza - Ecuador community/client relations        $        -                $         -
           FDA - client group                                     $    4,333                $    51,996
           Rex Weyler                                             $    2,000                $    24,000
                                                                                $ 10,183                  $   122,196
Travel
              Travel - Ecuador in country                         $    1,000                $    12,000
              Travel - Ecuadorians outside country                $    4,000                $    48,000
              Travel & Entertainment - fundraising/case mgt       $    8,000                $    96,000
              Travel - Canadian attorneys                         $    4,000                $    48,000
                                                                                $ 17,000                  $   204,000

Contingency                                                                     $   5,000                 $    60,000

TOTAL                                                                           $ 88,991                  $ 1,067,896

Onetime payments
          Sept 2017 Canadian Delegate trip reimbursement to SRD                             $    50,000
          Peter Grant legal retainer                                                        $   100,000
          Reimburse SRD (back salary, direct expenses)                                      $   150,000
          Travel - Chief trip to Ecuador                                                    $    20,000
          Calgary conference - Oct 2018                                                     $   200,000
                                                                                                          $   520,000

2018 projected expenses                                                                                   $ 1,587,896

2019 projected expenses                                                                                   $ 1,067,896

TOTAL capital funding required thru Dec 2019                                                              $ 2,655,792
**PRIVILEGED & CONFIDENTIAL**
         Case 1:11-cv-00691-LAK-RWL Document 2116-2 Filed 10/24/18 Page 45 of 45


Ecuador Case Management - Accounts Payable Summary
DECEMBER 2017




DUE to

Sept trip reimbursement SRD                       45,000
Peter Grant legal fees                           125,000
Payment to X for X                                 2,500
Payment to X for X                                 2,500
Payment to X for X                                 2,500
Payment to X for X                                 2,500

                                Total Expenses $ 180,000
